Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022  has been entered.  

Response to Arguments

Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
Applicant has argued under a heading in Applicant’s Remarks which Applicant has a heading on page 18 of Applicant’s Response filed 7/5/2022, which is the third page of  Applicant’s Remarks, under a Heading of  “Proper Obviousness Rejections”,  that  the rejections of the last Office Actions are not proper.  Applicant has not stated evidence for this characterization of the rejections of the last Office Action but rather has stated what appears to be Applicant’s   characterizations of the last Office Action rather than stating specific alleged errors in the rejections of the last Office Action.   This argument is respectfully found to be not persuasive because on page 5 of the last Office Action, for example,  the rejection of the last Office Action in rejecting  claim 1 states a reasoning of why the structures disclosed by the Balakrishnan reference are believed to  have differing dimensioned structures, as the reasoning is stated with respect to the cited portions of the Balakrishnan reference in the rejections in the last Office Action as follows:  “Balakrishnan discloses the material may be deposited by a combination of methods such as ALD…, PVD, plating… and sputtering (para. 0051), which is considered a disclosure of the material including differing dimensioned structures, as the different deposition methods would be expected to include differing dimensioned structures.  Applicant has not stated reasons for this reasoning being in error, but rather Applicant has stated that an appropriate obviousness rejection requires that “ all claim limitations  be found in the prior art references”  (the phrase in quotation marks are in bold type in Applicant’s Remarks).    The feature of differing dimensioned structures, for example has been  addressed in the last Office Action as stated above.  Applicant has amended claim 1 to include the feature “the first dimension being the greater dimension of the differing dimensioned structures”.  Claim 32 has been amended to include the feature “in the slit”.  Claim 44 has been amended to include “first” sidewall “opposite a second sidewall” … “to contact”…”the first differing dimensioned structure”.  New grounds of rejection are made  in view of  the admitted prior art in combination with  newly found prior art Kim (US 2018/0342518 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The claim language of claims 41, 42, and 43 does not make clear which material is meant by “the first material”,  “the second material” and the “third material”, as the first material seems to have been the rugged material which is formed after partially filling the slit, while a second and a third material seem to be the dielectric materials with which the slit is lined.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-7, 9-13, 19-20,   62-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over admitted prior art (Fig. 5A and Fig. 6 and para. 0014- 0025 and 0030 and Fig. 8 and para. 0015 of the present Specification) in view of Kim (US 2018/0342518 A1).
Re claim 1 :
       The admitted prior art discloses a structure including an opening extending into an integrated configuration the opening having a sidewall, as shown in Fig. 5A and Fig. 6 , which are labeled Prior Art and (para. 0030-0030) of the present Specification.
The admitted prior art is silent with respect to a material in the opening including differing dimensioned structures the sidewall having an undulating topography having a surface roughness the roughness parameter is a mean peak to valley distance along the topography and being at least about 4 nm, a liner in the opening between the sidewall and the material , and the admitted prior art is silent with respect to the recited placement and relationship of the placement of the grains with respect to each other.   
Kim, in the same field of endeavor of memory cell structures (para. 0002), discloses a conductive structure in a trench structure in a fin structure (Fig. 3A and para. 0096 in which the grains have different sizes (para. 0096), and the material has approximately 40 A (40 Angstroms) of thickness (para. 0123), which satisfies the recited limitation of about 4 nm.  Kim also discloses a liner in the opening between the sidewall and the material  of the grains which are of an undulating topography, the lining 106 being silicon nitride or oxynitride, for example (para. 0087) the second material different from the first, and the first material 107G includes a metal  (Fig 3A and para. 0096) and the second material 108G includes  a metal and may be TiN, which includes a metal and nitrogen (para. 0097 and Fig. 3A), and the material 107G is smaller than the material 108G (para. 0097 and Fig. 3A) and Kim also discloses that the first and second materials may be different metal-based materials (para. 0095)  
wherein the material is a first material, and further comprising a second material within the opening and along at least a portion of the undulating topography; the second material being compositionally different than the first material; and wherein the first material includes one or more metals in combination with one or more of boron, carbon, silicon, germanium, nitrogen and oxygen, as stated above.
Re claim 3: the combination of admitted prior art and   Kim discloses a discrete grain only partially surrounded by a second material, as the combination of references discloses a grain at the walls and the bottom of the trench and a metal fill as stated above in the rejection of claim 1 and as shown in Fig.12D, in the enlarged portion of Fig. 12D, it is shown that grain 51G1 is only partially surrounded by other grains, as part of the grain, that is a side of the grain is beside a void.   .
Re claim 4:  The combination of admitted prior art Kim discloses the first material is insulative, as the combination of references discloses the first material includes silicon oxynitride (para. 0021).
Re claim 5:  The combination of admitted prior art and   Kim with a metal (para. 0042), as Kim discloses 107G and 108G grains metal nitride grains of different sizes and which may be TiN grains of different sizes.  Kim also suggests that the composition may include implantation by nitrogen, or carbon or ammonia (para. 0032), which is a disclosure of differing composition.
 Re claims 6-7  The combination of admitted prior art and  Kim the first material is conductive, as  Kim  discloses TiN for example (para. 0042 and para. 0032).
Re claim 9:  The combination of admitted prior art and Kim discloses the first material may include a metal such as titanium or tungsten, as Kim discloses the grain material may include titanium in the form of TiN, or may include tungsten (para. 0095).
Re claim 10:  The combination of admitted prior art and   Kim discloses the second material includes silicon nitride, a Kim discloses silicon nitride and silicon oxynitride and germanium doped silicon nitride  (para. 0078).
Re claim 11:  The combination of admitted prior art and   Kim discloses the second material includes silicon nitride, as Kim discloses silicon nitride and silicon oxynitride and germanium doped silicon nitride  (para. 0078).
Re claim 12:    The combination of admitted prior art and   Kim discloses the second material includes silicon nitride, as Kim discloses silicon nitride and silicon oxynitride and germanium doped silicon nitride  (para. 0078) and the grains may be TiN (para. 0095), and the conductive layer may be implanted with nitrogen or carbon (para. 0126), which is a disclosure of different composition of the grain layers.
Re claim 13:  Park discloses silicon and silicon germanium (para. 0078) and Park also discloses the grains may be TiN (para. 0095).
Re claim 19:  The Admitted prior art discloses  vertical stack of alternating insulative levels and conductive levels and the opening extends through the stack (Admitted prior art of the present Specification Fig 5A, layers 20 and 18 and para. 0016 layers 20 are insulative layers and layers 18 are conductive layers ).  Kim also discloses the substrate includes a stack of silicon oxide  nitride layers and conductive layers capping layers 23 of dielectric such as silicon nitride and conductive layers doped layers 24 and the layers of substrate 11 and isolation layers 12 (Fig. 7G and para. 0113 and 0140 and 0141).
Re claim 20:  the combination of  Admitted prior art of the present Specification,   as Park discloses the liner is insulative as Park discloses the liner 106  is  silicon oxide for example (para. 0203 and Fig. 3B).
Re claim 62:  The combination of admitted prior art  Kim  discloses the second material fills only a bottom portion of the opening, as Park discloses in Fig. 3B that the bottom of the trench is filled.
Re claims 63 :  With respect to the feature an entirety of the second material covers only a  portion of the first material,  as Kim discloses in Fig. 3B that some of the second material covers only some of the first material, as Fig. 3B  and in the enlarged portion of Fig. 8F  shows that there are voids over some of the first material.
  It is shown in the enlarged portion of Fig. 8F of Kim  that at least one of the differing dimensioned structures overlaps and rests upon a portion of a structure of one adjacent differing dimensioned structures inherently, as Kim  discloses the formation of the layers in Fig. in the enlarged portion of Fig. 8F, which shows the  result in the overlapping of the materials and the resting of the materials in the deposited order.
Re claim 64:  Kim discloses in Fig. 10 at least one of the differing dimensioned structures overlaps and rests upon a portion of a structure of one adjacent differing dimensioned structure, as Fig. 10 shows at least one of the structures toward the center of the trench resting on one of the structures at the wall layer of the trench.
Re claims 65:  Kim discloses in Fig. 3B and in Fig. 7F in the enlarged portion of Fig. 7F arrangements in which differing dimensioned structures  includes contacting one another.
  With respect to the feature an entirety of the second material rests in a bottommost portion of the slit, entire is defined as “complete” (Random House College Dictionary, 1982(, and entirety is defined as completeness or entire (Random House College Dictionary, 1982).  Claim 51 inherently satisfies this feature, as the column of material rests on the bottommost portion of the material (admitted prior art, Fig. 5A and Fig. 6 and para. 0030-0031 of the present Specification and layer 14 of admitted prior art Fig. 8 and para. 0015) (MPEP 2111 Broadest reasonable interpretation) and MPEP 2111.01 Plain Meaning).  With respect to the feature “rests in a bottommost portion”, “rest” is defined as “to lie on” (Random House College Dictionary, 1982), which is shown in Fig. 5A, 6, and 8 of the admitted prior art and para. 0030-0031 and 0015 of the admitted prior art of the present Specification, which is considered a disclosure of the second material filling only a bottom portion of the opening, and Kim discloses in Fig. 10 the bottom portion of the trenches are covered.


Claims 21-31 and 66-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over admitted prior art (Fig. 5A and Fig. 6 and para. 0030-0031 of the present Specification) in view of   Kim (US 2018/0342518 A1).
The admitted prior art discloses a structure including an opening extending into an integrated configuration the opening having a sidewall, as shown in Fig. 5A and Fig. 6 , which are labeled Prior Art and (para. 0030-0030) of the present Specification.
The admitted prior art is silent with respect to a material in the opening including differing dimensioned structures the sidewall having an undulating topography having a surface roughness the roughness parameter is a mean peak to valley distance along the topography and being at least about 4 nm, a liner in the opening between the sidewall and the material 
wherein the material is a first material, and further comprising a second material within the opening and along at least a portion of the undulating topography; the second material being compositionally different than the first material; and wherein the first material includes one or more metals in combination with one or more of boron, carbon, silicon, germanium, nitrogen and oxygen.
The Admitted prior art also discloses the opening includes unfilled regions (Fig. 8 which is Prior Art includes unfilled region in the central opening in Fig. 8).  The Admitted Prior Art also discloses pillars extend through the stack in the openings (Fig. 5 and para. 0025).
Kim, the same field of endeavor of trench capacitors (para. 0283) in memory elements (para. 0283)discloses a structure including 
An opening 61 in an integrated configuration 
Having a sidewall , as Kim discloses trenches as shown in Fig. 3B
A material 108  in the opening, (Fig. 3B)
Which creates an undulating topography relative to the sidewall, as seen in the enlarged portion of  Fig. 8F, with respect to the limitation comprising differing dimensioned structures, 
Having a roughness which is a mean peak to valley distance along the topography, as Kim, in the same field of endeavor of memory cell structures (para. 0002), discloses a conductive structure in a trench structure in a fin structure (Fig. 3A and para. 0096 in which the grains have different sizes (para. 0096), and the material has approximately 40 A (40 Angstroms) of thickness (para. 0123), which satisfies the recited limitation of about 4 nm.  Kim also discloses a liner in the opening between the sidewall and the material  of the grains which are of an undulating topography, the lining
And a liner 106 (Fig. 3B) between the sidewall and the material 108G  (Fig. 3B and para. 0281).
Re claim 22:  Admitted Prior Art shows in Fig. 5A the openings 12 which are shown filled with pillars in Fig. 5, separates a first and a second block region.
Re claim 23:  The combination of  admitted prior art and  Kim discloses a conductive region, as Kim discloses region 110 is a channel region (para. 0281) and the gate region 100G is in contact with the region 110. 
Re claim 24:  :  The combination of  admitted prior art and Kim  discloses the void at least partially  surrounded by the first material, as Admitted prior art discloses in Fig. 8 material 14 at least partially surrounding a void and material of 14 includes silicon dioxide (Fig. 8 and para. 0015) and Kim discloses in Fig. 3B a void 108V partially surrounded by the grains of  material and   in the enlarged portion of Fig. 8F, for example at least one void is partially surrounded by the first material.
Re claim 25:  The combination of  admitted prior art and   Kim discloses for example in Fig. 10 first and second material 207G1 and 207G2  within the slit shown in Fig. 10.
Re claim 26:  The combination of  admitted prior art and  Kim  discloses the depth D max mean at least about 10 nm, Kim discloses the thickness of the conductive layer or the granular layer filling the trench is greater than  200 ANG, which is considered a disclosure of at least 10 nm, and  as the Admitted prior art discloses the levels 18 and 20 at least 10 nm, therefore the thickness Dmax mean is at least 10 nm (para. 0057 of the admitted prior art section relied upon ).
Re claim 27:  The combination of  admitted prior art and  Kim  discloses the D max mean at least about 2% of the width, as Kim  in Fig.  shows a void 108V in Fig. 3B in which the walls do not touch in order to create a void, which is a disclosure that D max mean is at least about 2% of the width.
The dimensions can be determined by routine optimization, as the relative dimensions are dependent upon each other in order for the walls not to touch and therefore to form a void, which is a result-effective relationship, which can be optimized by routine experimentation (MPEP 2144.05 (II)).
Re claim 28:  The combination of  admitted prior art and   Kim  discloses the D max mean at least about 5% of the width, as Fig.3B shows a void in which the walls do not  touch in order to create a void, which is a disclosure that D max mean is at least about 5% of the width.
The dimensions can be determined by routine optimization, as the relative dimensions are dependent upon each other in order for the walls not to touch and therefore to form a void, which is a result-effective relationship, which can be optimized by routine experimentation (MPEP 2144.05 (II)).
Re claim 29:  The combination of  admitted prior art and    Kim and discloses the D max mean at least about 10% of the width, as Fig. 3B shows a void in which the walls do not touch in order to create a void, which is a disclosure that D max mean is at least about 10% of the width.  The dimensions can be determined by routine optimization, as the relative dimensions are dependent upon each other in order for the walls not to touch and therefore to form a void, which is a result-effective relationship, which can be optimized by routine experimentation (MPEP 2144.05 (II)).
Re claim 30:  The combination of admitted prior art and   Kim discloses the first material is conductive,and includes Ti and may  be TiN, which includes a metal and nitrogen (para. 0097 and Fig. 3A) of the Kim reference).
Re claim 31:  The combination of admitted prior art and Kim discloses silicon, as Park  discloses a metal oxide powder of 20 nm or less (para. 0093) which includes for example Ti (para. 0093) and includes silicon (para. 0044).  With respect to the range of the percentage of the constituents, this can be determined by routine optimization, as the concentrations  are result effective   which can be optimized by routine experimentation (MPEP 2144.05 (II)).
Kim, in the same field of endeavor of memory cell structures (para. 0002), discloses a conductive structure in a trench structure in a fin structure (Fig. 3A and para. 0096 in which the grains have different sizes (para. 0096), and the material has approximately 40 A (40 Angstroms) of thickness (para. 0123), which satisfies the recited limitation of about 4 nm.  Kim also discloses a liner in the opening between the sidewall and the material  of the grains which are of an undulating topography, the lining 106 being silicon nitride or oxynitride, for example (para. 0087) the second material different from the first, and the first material 107G includes a metal  (Fig 3A and para. 0096) and the second material 108G includes  a metal and may be TiN, which includes a metal and nitrogen (para. 0097 and Fig. 3A), and the material 107G is smaller than the material 108G (para. 0097 and Fig. 3A) and Kim also discloses that the first and second materials may be different metal-based materials (para. 0095). Kim also discloses that the first and second material is formed to fill the trenches (Fig. 7F, enlarged portion of Fig. 7F and para. 0127).  With respect to the concentration of the dopants (para. 0126), it is within the ordinary skill in the art to optimize the concentration of dopants (MPEP 2144.05(II)).
Re claim 66:  It is expected that at least one of the differing dimensioned structures overlaps and rests upon a portion of a structure of one adjacent differing dimensioned structures i, as Kim discloses in the enlarged portion shown in Fig. 7F structures 20G resting on structures 18G.
Re claim 67:  Kim discloses in the enlarged portion of Fig. 7F a structure of the material 20G rests on a portion of another structure of the material 20G.
Re claim 68:  The combination of admitted prior art and  of Kim discloses the second material, with the second material fills only the bottom portion of the slit or trench, as Kim discloses in Fig. 3B he second material 108G filling the bottom of the trench.


Claim(s) 32-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over admitted prior art (Fig. 5A and Fig. 6 and para.   over admitted prior art (Fig. 5A and Fig. 6 and para. 0014- 0025 and 0030 and Fig. 8 and para. 0015 of the present Specification)   0030-0031 and Fig. 8 and para. 0015 of the present Specification) in view of Kim (US 2018/0342518 A1).
The admitted prior art discloses the forming of integrated assemblies including forming trenches or slits and filling the trenches partially with rugged material and the slits or trenches are formed through alternating layers of conductive and insulative material alternating in a stack and the trenches or slits formed through the stack (para. 0015-0016 and Fig. 5A, and 6-8), which show that the alternating conductive and insulative material are stacked, and trenches or slits are formed and rugged material is partially filled into the trenches or slits.
 The admitted prior art is silent with respect to a material in the opening including differing dimensioned structures the sidewall having an undulating topography having a surface roughness the roughness parameter is a mean peak to valley distance along the topography and being at least about 4 nm, a liner in the opening between the sidewall and the material , and the admitted prior art is silent with respect to the recited placement and relationship of the placement of the grains with respect to each other.   
Kim, in the same field of endeavor of memory cell structures (para. 0002), discloses a conductive structure in a trench structure in a fin structure (Fig. 3A and para. 0096 in which the grains have different sizes (para. 0096), and the material has approximately 40 A (40 Angstroms) of thickness (para. 0123), which satisfies the recited limitation of about 4 nm.  Kim also discloses a liner in the opening between the sidewall and the material  of the grains which are of an undulating topography, the lining 106 being silicon nitride or oxynitride, for example (para. 0087) the second material different from the first, and the first material 107G includes a metal  (Fig 3A and para. 0096) and the second material 108G includes  a metal and may be TiN, which includes a metal and nitrogen (para. 0097 and Fig. 3A), and the material 107G is smaller than the material 108G (para. 0097 and Fig. 3A) and Kim also discloses that the first and second materials may be different metal-based materials (para. 0095)  
wherein the material is a first material, and further comprising a second material within the opening and along at least a portion of the undulating topography; the second material being compositionally different than the first material; and wherein the first material includes one or more metals in combination with one or more of boron, carbon, silicon, germanium, nitrogen and oxygen, as stated above.
Re claims 35 and 43:  Kim discloses that a discrete grain 108 is at least partially surrounded by another material 107 in Fig. 3A for example, as materials 108 and 107 are disclosed by Kim to be different materials as Kim  discloses a conductive structure in a trench structure in a fin structure (Fig. 3A and para. 0096 in which the grains have different sizes (para. 0096), and the material has approximately 40 A (40 Angstroms) of thickness (para. 0123), which satisfies the recited limitation of about 4 nm.  Kim also discloses a liner in the opening between the sidewall and the material  of the grains which are of an undulating topography, the lining 106 being silicon nitride or oxynitride, for example (para. 0087) the second material different from the first, and the first material 107G includes a metal  (Fig 3A and para. 0096) and the second material 108G includes  a metal and may be TiN, which includes a metal and nitrogen (para. 0097 and Fig. 3A), and the material 107G is smaller than the material 108G (para. 0097 and Fig. 3A) and Kim also discloses that the first and second materials may be different metal-based materials (para. 0095)  
Re claim 39:  With respect to claim 39, Kim discloses layer 17 (para. 0118 and 0120 and Fig. 7G) and two other layers 18 and 20 are then formed (para. 0134), the layer 20 is disclosed to be a crystal grain (para. 0234).   
Re claim 40:  Kim discloses layer 17 may be a combination of ALD layers of  alternating oxide and nitride  (para. 0119-0120), which is a disclosure of that the layer may include a third layer which is the same as the first layer.
Re claim 41:   Kim discloses partially filling the lined slit with a third material prior to forming the first material within the lined slit, as Kim discloses layer 17 may be a combination of ALD layers of  alternating oxide and nitride  (para. 0119-0120), which is a disclosure of that the layer may include a third layer which is the same as the first layer.  The claim language of claims 41, 42, and 43 does not make clear which material is meant by “the first material”,  “the second material” and the “third material”, as the first material seems to have been the rugged material which is formed after partially filling the slit, while a second and a third material seem to be the dielectric materials with which the slit is lined.  These claims are rejected with this understanding of the claim language.
Re claim 42:  Kim discloses partially filling the lined slit with a third material prior to forming the first material within the lined slit, as Kim discloses layer 17 may be a combination of ALD layers of  alternating oxide and nitride  (para. 0119-0120), which is a disclosure of that the layer may include a third layer which is the same as the first layer.
Re claim 41:  Kim discloses the layer 20 is  a crystal grain (para. 0234), which is a disclosure of forming the first material, which is a crystal grain material.
Re claims 42 and 43:  Kim discloses partially filling the lined slit with a third material prior to forming the first material within the lined slit, as Kim discloses layer 17 may be a combination of ALD layers of  alternating oxide and nitride  (para. 0119-0120), which is a disclosure of that the layer may include a third layer which is the same as the first layer, which is a disclosure that the third material may have the same composition as the second material or may have a different composition than the second material.

  
Claim(s) 83-93  is/are rejected under 35 U.S.C. 103 as being unpatentable over of Kim (US 2018/0342518 A1).
Re claim 83: Kim discloses a structure in Fig. 3B including an opening extending into an integrated configuration having a first and a second sidewall opposite 106 each other
A first granular structure 108  extending into the opening from the first sidewall 
A second granular structure from the second sidewall, although not labeled, can be seen in Fig. 3B to be extending from the opposite wall and  contacting the first granular structure
The first granular structure including a first dimension along the first sidewall and a second dimension perpendicular to the first dimension, the first dimension greater than the second dimension and the first and second granular structures create an undulating topography relative to the sidewalls, as can be seen in Fig. 3B.


Kim does not explicitly state the recited relative dimensions;  however,  Kim discloses that the first grain layer 107 is thin in order to avoid delamination (para. 0106) and to avoid increase in resistance which can result from the layer being too thick (para. 0106), which is a disclosure of the first dimension being greater than the second dimension, as Kim discloses a result-effective variable  which may be optimized using routine optimization techniques which it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the relative dimensions of the materials in the recited relative dimensions (MPEP 2144.05 (II)).
Re claim 84:  Kim discloses a first grain extending from the first sidewall (grain 108) and a second grain extending from the second sidewall to contact the first grain, as seen in Fig. 3B, a grain from the opposite wall contacts the grain 108 (Fig. 3B).
Re claim 85:  Kim discloses in Fig. 3B an opening extending into an integrated configuration having a first and a second sidewall and a granular material extending into the opening from the first and second sidewall, the granular material including a material including different dimensioned structures configured to create an undulating topography relative to the first and second sidewalls each grain comprising a peripheral surface in the opening that is not curved and has corner, as the opening of trench shown in Fig. 3B is not curved and has corners.
Re claim 86:  Kim discloses in Fig. 3B the granular material includes a horizontal dimension from first and second sidewalls into the opening of at least about 40% of the width dimension of the opening.
Re claim 87:  Kim discloses an opening having opposite sidewalls extending from a bottom wall and granular material including differing dimensioned structures configured to create an undulating topography relative to the opposite sidewalls and at least one grain of the granular material in the opening and spaced from and not contacting the opposite sidewalls and the bottom wall , for example grain 108 and grain 108G in Fig. 3B.


Re claim 88:  Kim discloses a second material  in the opening  shown in the enlarged portion of Fig. 15D and the grain 72G1 (para.  0240-0242)  contacts only the second material 72G2 as shown in Fig. 15D.
Re claim 89:  Kim discloses in Fig. 3A an opening or trench which has a first sidewall opposite a second sidewall and a granular material extending into the opening and including differing dimensioned structures configured to create an undulating topography with a first grain108  extending from the first wall and a second grain (not labeled) from the second wall which meets and contacts the first grain.
Re claim 90:  Kim discloses in Fig. 3A that the horizontal dimension from the first and second sidewalls into the opening is at least about 25% of the width dimension of the opening.
Re claim 91:  Kim discloses a structure in Fig. 3B including an opening extending into an integrated configuration having a first and a second sidewall opposite 106 each other
A first granular structure 108  extending into the opening from the first sidewall 
A second granular structure from the second sidewall, although not labeled, can be seen in Fig. 3B to be extending from the opposite wall and  contacting the first granular structure
The first granular structure including a first dimension along the first sidewall and a second dimension perpendicular to the first dimension, the first dimension greater than the second dimension and the first and second granular structures create an undulating topography relative to the sidewalls, as can be seen in Fig. 3B.
Re claim 92:  Kim discloses the first granular structure extends across the opening and contacts the second granular structure, as can be seen in Fig. 3B.
Re claim 93:  Kim discloses the opening includes a width dimension , the first and second granular structures include a horizontal dimension from first and second sidewalls into the opening that is at least about  25% of the width dimension of the opening, as can be seen in Fig. 3B.

  
Allowable Subject Matter
Claim 33 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 34  would be allowable if claim 33 is amended as stated above,  as claim 34 is   dependent upon claim 33.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895